           8:20-cv-04236-JD       Date Filed 03/04/21        Entry Number 22-1       Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   (ANDERSON DIVISION)

Shanna Zareski, individually, as executor
and as Personal Representative of the Estate
of Michael Zareski, deceased; Dawn Stelling,
individually, as executor and as Personal
Representative of the Estate of Robert Stelling,
deceased; and Joshua Reikes, individually.,
                                          )
Plaintiff/Petitioner/USA,                 )                      Case No. 8:20-cv-04236-DCC
                                          )
v.                                        )                            Application/Affidavit for
Champion Aerospace LLC,                   )                            Pro Hac Vice Admission
Defendant/Respondent.                     )
_________________________________________ )


(1)    Name.              _Vincent      ___________Charles__            ___Lesch______________________
                      First                 Middle                          Last

(2)    Residence. I reside in the following state: NEW JERSEY
       If a South Carolina resident, indicate months/years of residence: N/A
(3)    Business Address. I am an attorney and practice law under the name of or as a member of the
       following firm:

       Firm name: KREINDLER & KREINDLER LLP
       Mailing address: 750 Third Ave, 32nd Floor, New York, New York 10017
       Telephone number: 212 687 8181
       Facsimile number: 212 972 9432
       E-mail address: vlesch@kreindler.com
       (Application will not be considered without an e-mail address to receive electronic notification.)

(4)    Jurisdiction of this Court. I, by execution of this Application and Affidavit, consent and agree to
       comply with the applicable statutes, laws, and rules of the State of South Carolina, with all
       applicable federal statutes, laws, and rules, including Local Rules of the United States District
       Court for the District of South Carolina (particularly, Local Civil Rule 83.I.08 and/or Local
       Criminal Rule 57.I.08). I consent to the jurisdiction of the United States District Court for the
       District of South Carolina in all matters of attorney conduct.1

(5)    Regular Practice of Law. I am a member in good standing of the bar of the highest court of the
       State of New York where I regularly practice law. Attached is my certificate of good standing.



       1
         This District 1 maintains a web site (www.scd.uscourts.gov) from which the federal and local
rules of procedure and related materials may be obtained.


Revised 3/27/14                                    Page 1 of 3
           8:20-cv-04236-JD             Date Filed 03/04/21             Entry Number 22-1               Page 2 of 5



(6)    Additional Bar Membership. I have been admitted to practice before the following courts: (List all
       of the courts Applicant has been admitted to practice before: United States District Courts; United
       States Circuit Courts of Appeals; the Supreme Court of the United States; and courts of other
       states or the District of Columbia.) By signing this Affidavit, I certify that I am a member in good
       standing of each of the listed bars unless otherwise noted.

       Court Date Admitted                                                                                      Good Standing
       Supreme Court, New York                                                               06/01/2015            Yes     No
       Superior Court of New Jersey                                                          12/10/2014            Yes     No
       USDC, District of New Jersey                                                          12/14/2015            Yes     No
       USDC, Southern District of New York                                                   01/08/2016            Yes     No
       USDC, Eastern District of New York                                                    09/21/2016            Yes     No

(7)    Pending Disciplinary Matters. Are you presently the subject of any formal suspension or
       disbarment proceedings, and have you been notified by any disciplinary agency of the initiation of
       formal procedures? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Yes No
       (If “yes,” give particulars, such as jurisdiction, court, date, grounds. Information to comply with
       this paragraph may be provided in camera but that fact shall be revealed below.)

(8)    Curtailment of Prior Pro Hac Vice Admissions. Have you ever had any application for admission
       pro hac vice in this or any other jurisdiction denied or any pro hac vice admission revoked?
           Yes     No
       (If “yes,” give particulars, such as date, court, docket number, judge, circumstances; attach a copy
       of any order of denial or revocation.)
       _______________________________________________________________________________

(9)    Sanctions. Have you ever had any certificate or privilege to appear and practice before any judicial
       or administrative body suspended or revoked, or received a public reprimand or greater sanction?
           Yes     No
       (If “yes,” give particulars, e.g., judicial or administrative body, date of suspension, and
       reinstatement.)
       _______________________________________________________________________________

(10)   Criminal Sanctions. Have you ever been convicted of a felony under the laws of the District of
       Columbia or of any State or under the laws of the United States?
           Yes     No
       (If “yes,” give particulars, such as date, court, judge, circumstances, and ultimate disposition.)
       _______________________________________________________________________________

(11)   Present and Previous Pro Hac Vice in this Court. Have you, within the last ten (10) years, filed an
       application to appear pro hac vice in the United States District Court for the District of South
       Carolina or another court in the state of South Carolina?
       □ Yes X No
       (If “yes,” give court, case name, docket number, and status of litigation, year of application, local
       counsel of record in each case, and state whether application is pending or was granted.) Attach
       additional pages if necessary.

(12)   Designated Local Counsel. Local counsel of record associated with Applicant in this case is:

[Type text]
8:20-cv-04236-JD           Date Filed 03/04/21           Entry Number 22-1            Page 3 of 5




Shanna Zareski, individually, as executor and as Personal Representative of the Estate of Michael Zareski, deceased;
Dawn Stelling, individually, as executor and as Personal Representative of the Estate of Robert Stelling, deceased;
and Joshua Reikes, individually
       8:20-cv-04236-JD    Date Filed 03/04/21   Entry Number 22-1   Page 4 of 5




                 Appellate Division of the Supreme Court
                      of the State of New York
                      First Judicial Department

            I, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of New York, First Judicial
Department, certify that

          Vincent Charles Lesch III
was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of New York on
June 1, 2015, has duly taken and subscribed the oath of office
prescribed by law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with the
administrative office of the courts, and according to the records of
this court is in good standing as an attorney and counsellor at law.


                          In Witness Thereof, I have hereunto set my
                            hand and affixed the seal of this court on
                                        December 9, 2020




                                            Clerk of the Court
8772
8:20-cv-04236-JD   Date Filed 03/04/21   Entry Number 22-1   Page 5 of 5
